       Case 1:17-cr-00350-LAP Document 1310
                                       1309 Filed 10/15/20 Page 1 of 1




                                             October 15, 2020
VIA ECF and EMAIL
Honorable Loretta A. Preska        Counsel’s request for an extension is granted.
                                   Counsel shall file reply papers no later than
United States District Judge       October 29, 2020. SO ORDERED.
United States District Court
Southern District of New York                                                 10/15/2020
500 Pearl Street
New York, New York 10013

            Re:    United States v. Ivan Afanasyev
                   Docket No. 17-CR-00350 (LAP)-15

Dear Honorable Judge Preska:

       I write to request a two-week extension of time to file Mr. Afanasyev’s Reply
to the Government’s Response to Mr. Afanasyev’s Application. Mr. Afanasyev’s
Reply is currently due on or before October 15, 2020.

        This request is necessary because I am working with immigration officials to
execute a stipulation wherein Mr. Afanasyev consents to his immediate deportation
if he is released early.

      The government has no objection to this Application.

                                             Respectfully submitted,

                                             /s/ Tony Mirvis
                                      By:    Tony Mirvis, Esq. (TM-2890)

cc:   AUSA Andrew Adams (Via ECF and Email)
      AUSA Andrew Thomas (Via ECF and Email)
